Citation Nr: 1230628	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  08-38 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether onetime payments of $450.00 and $10,150.00 were properly included as countable income for VA pension purposes, in the 12-month period received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel



INTRODUCTION

The Veteran had active service from June 1944 to May 1946, including service during World War II and his decorations include the Asiatic-Pacific Medal with one star and the Victory Medal.  The Veteran died on October [redacted], 1980, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the Milwaukee, Wisconsin, Regional Office Pension and Management Center (RO PMC).  

As part of a July 2012 statement the appellant's representative submitted additional relevant evidence, and submitted valid waiver of initial review by the agency of original jurisdiction (AOJ) in August 2012, permitting initial Board consideration of the evidence.  38 C.F.R. § 20.1304 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant received payments of $450.00, in October 2007, and $10, 150.00, in November 2007, satisfying valid debts she was owed.  


CONCLUSION OF LAW

The payments satisfying valid debts are properly included in the 12-month annualization period in which they were received.  38 U.S.C.A. §§ 1541, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.102, 3.159, 3.271, 3.272 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that because the claim at is limited to statutory interpretation, the notice provisions of the Veterans Claims Assistance Act of 2000 are inapplicable and a discussion of VA's duty to notify and assist is unnecessary.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAPGCPREC 5-2004 (Jun. 23, 2004); see also 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

Further, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issue has been obtained.  VA has obtained the appellant's relevant financial information, including financial records and Social Security Administration payments.  The appellant declined the opportunity to testify at a Board hearing and has not identified any additional evidence VA should seek to obtain on her behalf, nor does the record reasonably identify any such evidence.  Thus, all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.  

VA pension benefits are payable to the surviving spouse of a veteran if the veteran meets the service requirements outlined in 38 U.S.C.A. § 1521(j) or was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability at the time of death.  38 U.S.C.A. § 1541(a).  If the veteran has no child in the custody of a surviving spouse in need of regular aid and attendance then pension shall be paid at the prescribed rate but reduced by the amount of the surviving spouse's annual income.  38 U.S.C.A. § 1541(b), (d)(1); 38 C.F.R. § 3.351.  In determining annual income, "[p]ayments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under [38 C.F.R.] § 3.272."  38 C.F.R. § 3.271; see also 38 U.S.C.A. § 1503; Martin v. Brown, 7 Vet. App. 196, 199 (1994) ("statute and VA regulations provide that 'annual income', as defined by statute and applicable regulation, includes payments of any kind from any source, unless explicitly exempted by statute or regulation").  Thus, only countable income is included in determining the surviving spouse's annual income for VA pension purposes.  See 38 C.F.R. §§ 3.23, 3.271.  

In July 2007 the appellant was granted a special monthly pension for aid and attendance, as the Veteran's surviving spouse.  In a January 2008 correspondence, the appellant notified the RO that, in connection with the death of K. W., her daughter, she received payments of $450.00, in October 2007, and $10,150.00, in November 2007.  Consequently, in a January 2008 determination, the RO PMC discontinued the appellant's pension benefits, effective December 1, 2005, because the payments caused her annual countable income to exceed the maximum income limit of $11, 985.00 and resulted in an overpayment in the amount of $455.00.  The appellant filed a timely notice of disagreement and perfected appellate review with respect to the determination to include the aforementioned payments in the calculation of her countable annual income for VA purposes.  

Prior to appellate view, the appellant submitted a revised February 2008 VA Financial Status Report (VA Form 5655) and, in a March 2008 determination, the VA Debt Management Center waived overpayment of the $455.00.  Further, in a March 2009 decision, the RO PMC granted the appellant VA pension effective, January 1, 2009, the date her annual countable income no longer exceeded the permissive amount.  

The appellant provides a credible and competent account of her financial matters, including sources, amounts and usage, and of being the administratrix of her daughter's, K. W., estate.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Court documents, financial status reports and statements from the appellant's granddaughter, also tend to corroborate her account as to these matters.  Moreover, the appellant's account regarding her financial matters and status as administratrix of K. W.'s estate has been virtually unchanging and there is no evidence of record to contradicting such account.  Thus, in this regard, the appellant's statements are competent, credible and highly probative.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (VA must consider lay evidence and give it the weight it concludes is appropriate).

Any proceeds of a life insurance policy or annuity paid to the appellant in her capacity as administratrix of K. W.'s estate, which were for the purpose of settling the debts and obligations of the estate are not properly characterized as payments or income to the appellant.  See Osborn v. Nicholson, 21 Vet. App. 223, 229-30 (2007).  However, to the extent she received funds (i.e., $450.00 and $10,150.00) as a creditor of the estate to satisfy an outstanding loan made to K. M. during her lifetime, the appellant may not exclude payments received to satisfy an outstanding debt for the purpose of calculating annual countable income for VA pension purposes and the payments are properly counted in the 12-month annualization period in which they were received.  See 38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.272; see also Martin, supra.  Thus, a preponderance of the evidence is against the claim and the Board must deny the appeal.  


ORDER

The appeal is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


